         Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 1 of 10




                                                                                         June 9, 2021
The Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

By Electronic Filing.

       Re:     In re: New York City Policing During Summer 2020 Demonstrations,
               1:20-CV-8924 (CM) (GWG)
               This Letter Relates to All Cases

Dear Judge Gorenstein:

We write on behalf of the Plaintiffs in these Consolidated Actions to request a conference pursuant
to Local Civil Rule 37.2 to discuss Defendants’ failure to comply with their discovery obligations and
to request an order compelling compliance. So far, other than certain videos concerning the
Plaintiffs’ arrests, Defendants have not produced a single document in response to Plaintiffs’ First
Consolidated Sets of Interrogatories and Document Requests; and while Defendants acknowledged
dozens of deficiencies in their responses, they have not remedied them in a timely manner.
Defendants’ counsel also said that the NYPD had still not provided the Law Department with
relevant records—including records the NYPD previously provided to the Corporation Counsel
during its pre-suit investigation of these same events. Defendants’ delays are preventing Plaintiffs
from meeting the demanding discovery deadlines in these cases.

During a conference yesterday, defense counsel said that due to the disruption of the Law
Department’s computer systems—which the Law Department says has shut down their entire
computer system, making even the most basic litigation tasks impossible—she could not say when
Defendants will begin producing documents. Counsel had no specific information concerning the
technical issues in her office, which appear to be caused by a hacker, nor an expected timeline for
resolving them. Yet, counsel said Defendants do not intend to ask the Court to extend the discovery
schedule. Because Defendants’ delays—even before the hack—have made a new scheduling order
necessary, we ask the Court to direct a person with knowledge of the Law Department’s technical
issues to appear at the conference so that the Court can order the production of documents
immediately or as soon as technologically feasible.

                                            Background

Plaintiffs served their first consolidated set of discovery requests on March 25, 2021, Exhibit A;
Defendants responded on April 26, 2021, Exhibit B (“the Responses”). Defendants produced no
          Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 2 of 10




documents with these responses. 1 Nor have Defendants made a single production to date.

Plaintiffs sent a deficiency letter on May 10, 2021, requesting a prompt meet and confer (see Ex. C). 2
Two days later, defense counsel emailed that she had not yet reviewed Plaintiffs’ letter and was not
available to confer until the following week, i.e., eight days after Plaintiffs asked to confer. On
May 16, to facilitate the parties’ discussion, Plaintiffs sent a supplemental letter identifying each of
the deficiencies in Defendants’ Responses in detail. Ex. D.

On May 21, 2021, counsel for the parties conferred. 3 At that time, Defendants agreed to begin weekly
rolling productions of documents. This was consistent with defense counsel’s statement in an
April 15, 2021 email that “we have spoken about and agreed, on several occasions, to produce
documents on a rolling basis.” They also agreed to remedy the vast majority of deficiencies in their
responses by clarifying in new discovery responses what they were and were not producing, and
when, and stating in amended responses “exactly what documents will be withheld, and if so, based
on what specific objections.” This agreement was memorialized in an email. Ex. E.

However, Defendants did not fulfill their agreement. They did not begin rolling productions; did not
state when they would do so; and did not provide appropriately amended responses. On June 4,
2021, Defendants produced Amended Responses. Ex. F. They changed almost nothing. Exhibit G is
a comparison of Defendants’ initial and amended responses, showing as much. The same day,
Plaintiffs asked to confer, and on June 8, the parties conferred once again. 4 At the meet and confer
on June 8, Plaintiffs’ counsel requested a definite and specific timeline for the production of
documents on a rolling basis starting promptly. We also requested amended discovery responses that
complied with the federal rules, as well as a responsive and properly verified interrogatory responses.

Defendants’ counsel stated that, because of the disruption of their office’s computer systems, they

1 Defendants produced roughly 500 pages of materials, with substantial redactions, as part of their Rule 26(a)

initial disclosures. Other than certain arrest videos, Defendants have produced no documents in response to
Plaintiffs’ requests.
2 Among other deficiencies, Defendants’ responses included numerous boilerplate objections without

specifying whether information was being withheld based on those objections, lacked critical information (e.g.,
the identity of key witnesses), and Defendants’ Interrogatory Responses were not verified by the individual
defendants. At the most recent meet and confer, Defendants’ counsel refused to provide any information on
what process was followed in generating the interrogatory responses. For example, counsel refused to
disclose whether any discussion took place with Mayor de Blasio’s office as to what Mayor’s Office personnel
were present at protests this summer (e.g., Interrogatory 11). Defendants’ counsel indicated that verifications
would be provided, but could not give a date when that will happen.
3 That conference took place by video from 10:00 a.m. until approximately noon. On the call were J. Remy

Green and Wylie Stecklow for the Sow plaintiffs, Rob Rickner and Joshua Moskovitz for the Sierra plaintiffs,
Travis England for the People plaintiffs, Corey Stoughton for the Payne plaintiffs, Doug Lieb for the Wood
plaintiff, and other plaintiffs’ attorneys; Dara Weiss participated for the Defendants.
4 That conference took place by video from noon until approximately 1:00 p.m. On the call were J. Remy

Green and Jonathan Moore for the Sow plaintiffs, Rob Rickner and Joshua Moskovitz for the Sierra plaintiffs,
Lillian Marquez for the People plaintiffs, Jennvine Wong and Molly Biklen for the Payne plaintiffs, Alison Frick
for Wood, and other plaintiffs’ attorneys; Dara Weiss participated for the Defendants.

                                                                                                  Page 2 of 10
         Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 3 of 10




could provide no date (or even estimate) when they would produce documents. Defendants’ counsel
said they had already reviewed some number of documents but it was not clear whether those were
ready for production or whether their office’s technological problems prevented those documents
from being produced. Regardless, counsel declined to promise to immediately produce those
documents. Defense counsel acknowledged that they had not yet received responsive documents
from the NYPD—including documents that the NYPD previously produced to the Corporation
Counsel during his investigation of the events at issue. Despite their failure to produce even the
most basic discovery, defense counsel indicated they did not intend to ask for an extension of the
Court’s scheduling order because they believed they will have complied with the Court’s orders so
long as they produced documents by July 31. 5 Defendants’ counsel said she would review
Defendants’ amended discovery responses and, if necessary, provide further amendments, and
produce verified interrogatory responses. However, counsel could not say when those things would
be done.

The parties confirmed an impasse on the timeline for the production of documents and information,
and the sufficiency of Defendants’ current, amended discovery responses.

    I.      Defendants’ Delay in Producing Documents Must Be Remedied and They Must
            Begin Producing Documents on a Rolling Basis.

Today marks 99 days since the Court issued its scheduling order and made clear these cases would
proceed on a “rocket docket.” It has been more than ten weeks since Plaintiffs served their
discovery requests. And yet, other than certain videos of the protests, Defendants have produced
not a single document in response to Plaintiffs’ discovery requests. More disturbing, despite the
known demands of the discovery schedule in this matter, the NYPD has not even provided defense
counsel with all of the documents it previously produced to the Corporation Counsel, the Inspector
General or the Office of the Attorney General during their respective investigations of these
events—let alone all documents relevant to these matters.

Defendants’ unreasonable delays have prejudiced Plaintiffs’ ability to conduct further discovery and
begin scheduling defense depositions. For instance, important witnesses have not been identified—
e.g., members of the Mayor’s staff who attended certain protests and reported to him about the
NYPD activities there—and as such, their depositions cannot be noticed and requests for their
emails and other electronically stored information cannot be served. Moreover, the Parties’ current
deadline to identify experts is July 1, but Defendants have not produced any of the documents (e.g.,
training documents and discipline/supervision histories) that Plaintiffs need to meaningfully consult
with potential experts.

Since April, Defendants have said they will make a rolling production of documents, but those have
never materialized. Defendants’ unreasonable delay in producing documents has prejudiced
Plaintiffs’ ability to complete discovery and depositions necessary to meet the current September 1
deadline to exchange expert reports and the September 10 deadline to file class certification motions.

5Of course, given the current computer issues, defense counsel had no way of predicting whether her office
could meet even that July 31 deadline.

                                                                                              Page 3 of 10
          Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 4 of 10




Defense counsel has said they cannot give any date by which they will produce documents due to
the technological issues in their office. But defense counsel has not provided any explanation of
when they expect to be able to move forward with meeting their discovery obligations in this case.

The Court should also order Defendants to: (1) make weekly document productions until all
responsive documents are produced, and (2) in weeks where no production is made, file a status
letter explaining why, as well as providing updates on the status of preparing documents for
production. In addition, based on Defendants’ inability to state when productions may begin based
on their delay and present technological difficulties, it may be necessary for the Court to revisit the
schedule — and Plaintiffs respectfully suggest that the Court call a conference to address how to
manage this issue.

    II.     Defendants’ Objections Do Not Comply with the 2015 Amendments to the
            Federal Rules, Which Require Objections Be Made with Specificity.

Since 2015, the Federal Rules have required parties to say, with specificity, what they are producing,
what they object to, and the precise basis for any objection. Under Federal Rule 34(b)(2)(C), “[a]n
objection must state whether any responsive materials are being withheld on the basis of that
objection” and that an “objection to part of a request must specify the part and permit inspection of
the rest.” Michael Kors, L.L.C. v. Su Yan Ye, No. 18-CV-2684 (KHP), 2019 WL 1517552, at *3
(S.D.N.Y. Apr. 8, 2019). Objections must also be specific; an objection that a request is overbroad,
for example, must delineate what the proper scope would be. See Fischer v. Forrest, No. 14-CV-1304,
2017 WL 773694, at *3 (S.D.N.Y. Feb. 28, 2017)(“From now on in cases before this Court, any
discovery response that does not comply with Rule 34’s requirement to state objections with
specificity (and to clearly indicate whether responsive material is being withheld on the basis of
objection) will be deemed a waiver of all objections (except as to privilege).”).

Defendants’ boilerplate objections violate this rule, preventing Plaintiffs from identifying issues,
conferring, and narrowing disputes for resolution. For example, in Document Requests 1 through 5,
Plaintiffs demanded documents regarding NYPD policies and procedures relevant to Plaintiffs’
Monell claims. Defendants produced no documents in response to these requests and their Amended
Responses include boilerplate objections. It is impossible to tell from Defendants’ objections what
documents they agree to produce in response to these Requests—or even what they object to.

It may be that Defendants object to producing many of the policies and procedures Plaintiffs have
requested, but right now, Plaintiffs will not know if any documents are withheld until Defendants
have finished their production on July 31, 2021, at which point Plaintiff will review the documents
and try to discern what might be missing. And even then, it may take multiple depositions to
discover that in fact the Defendants did withhold documents based on the boilerplate, vague
objections they have interposed in Response to Requests 1 through 5. Particularly given the delays in
actually producing documents, Responses that comply with the Rules are necessary here: otherwise,
Plaintiffs will not even know what Defendants have and have not searched for until July 31. That is
not acceptable.

Defendants’ counsel needs to meet with each relevant custodian at the NYPD, discuss in detail what
                                                                                            Page 4 of 10
          Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 5 of 10




documents are or are not available, and then provide detailed objections that make it clear what is or
is not being produced immediately. Plaintiffs ask that the Court order Defendants to provide
complete responses complying with the federal rules, so Plaintiff can meet and confer regarding any
objections well before the July 31, 2021 deadline by which Defendants agreed to finish producing
documents. To meet this Court’s schedule, July 31 must truly mark the end of document production,
not the start of the parties’ discussions about the substance of the production.

   III.    The Interrogatory Responses Must Be Answered Completely and Verified Under
           Oath by Each Defendant.

Defendants’ Interrogatory Responses almost entirely fail to provide the names of witnesses, which is
delaying Plaintiffs’ ability to notice relevant depositions and conduct further ESI discovery. The
Amended Responses suffer the same deficiency. At the June 8 meet and confer, Defendants could
not provide a date by which they would produce meaningful Interrogatory Responses. This failure
delays depositions, as Plaintiffs cannot notice or subpoena these witnesses without knowing their
identities. It also delays ESI discovery, because we need to know whose email accounts need to be
searched. The continued failure to provide substantive interrogatory responses is prejudicing
Plaintiffs’ ability to meet this Court’s discovery schedule.

                                            Conclusion

By refusing to follow clear discovery rules—particularly where those rules are designed to prevent
the exact delay and obfuscation at issue here—Defendants have prejudiced Plaintiffs’ ability to begin
taking depositions that are needed to keep up with the Court’s discovery schedule. In sum, Plaintiffs
ask that the Court Order that:

   1. Defendants shall make a production of all documents ready for production, every single
      week on Thursday, to complete all productions by July 31 or upon a date determined by the
      Court following conference with the Parties,
   2. In any week until all discovery has been produced, if Defendants do not produce
      documents, Defendants shall file a letter on the docket stating in detail why they are unable
      to produce documents, as well as providing the status of both gathering and reviewing
      documents;
   3. Defendants shall, within 5 business days of this Order, amend their responses to Plaintiffs’
      document requests and interrogatories to conform to the 2015 Amendments to the Federal
      Rules of Civil Procedure, in that they shall state with specificity the basis of each objection,
      whether — on an objection-by-objection basis — they are withholding documents or
      information based on that objection, and otherwise stating precisely what documents
      Defendants do intend to produce. Any objection not made in this manner will be deemed
      waived; and
   4. The parties shall appear for a conference regarding scheduling at a time convenient for the
      Court, and a person with knowledge of the Law Department’s technical issues shall appear at
      that conference.



                                                                                         Page 5 of 10
         Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 6 of 10




                                                        Respectfully submitted,

                                                             /s/
                                                        _________________
                                                        J. Remy Green
                                                             Honorific/Pronouns: Mx., they/their/them
                                                        COHEN&GREEN P.L.L.C.
                                                        Attorneys for Sow Plaintiffs, on behalf of all Plaintiffs
                                                        1639 Centre St., Suite 216
                                                        Ridgewood, New York 11385


                               [Full signatures on following pages]

Enclosures.

cc:
All relevant parties by electronic filing, and by private email to counsel for Defendants.




                                                                                                  Page 6 of 10
        Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 7 of 10




BELDOCK LEVINE & HOFFMAN LLP                                  GIDEON ORION OLIVER



By:                                                           __________________________
       Jonathan C. Moore                                      277 Broadway, Suite 1501
       David B. Rankin                                        New York, NY 10007
       Luna Droubi                                            t: 718-783-3682
       Marc Arena                                             f: 646-349-2914
       Deema Azizi                                            Gideon@GideonLaw.com
       Rebecca Pattiz
       Katherine “Q” Adams                                    COHEN&GREEN P.L.L.C.
       Regina Powers

99 Park Avenue, PH/26th Floor                                 By:
New York, New York 10016                                      Elena L. Cohen
    t: 212-490-0400                                           J. Remy Green
    f: 212-277-5880                                           Jessica Massimi
    e: jmoore@blhny.com
         drankin@blhny.com                                    1639 Centre Street, Suite 216
        ldroubi@blhny.com                                     Ridgewood (Queens), NY 11385
        marena@blhny.com                                          t: (929) 888-9480
        dazizi@blhny.com                                          f: (929) 888-9457
        rpattiz@blhny.com                                         e: elena@femmelaw.com
        qadams@blhny.com                                              remy@femmelaw.com
        rpowers@blhny.com                                             jessica@femmelaw.com

WYLIE STECKLOW PLLC                                           LORD LAW GROUP PLLC



__________________________
By: Wylie Stecklow                                            ________________________________
Wylie Stecklow PLLC                                           Masai I. Lord
231 West 96th Street                                          14 Wall St., Ste 1603
Professional Suites 2B3                                       New York, NY 10005
NYC NY 10025                                                  P: 718-701-1002
t: 212 566 8000                                               E: lord@nycivilrights.nyc
Ecf@wylielaw.com


Counsel for Plaintiffs in Sow v. City of New York, No. 21-cv-533

                                                                                         Page 7 of 10
          Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 8 of 10




                                                       LETITIA JAMES
                                                       Attorney General of the State of New York

 Anisha S. Dasgupta                                    By: /s/ ________________
  Deputy Solicitor General                             Jessica Clarke, Chief of Civil Rights Bureau
 Philip J. Levitz                                      Lillian Marquez, Assistant Attorney General
  Assistant Solicitor General                          Swati Prakash, Assistant Attorney General
                                                       Travis England, Assistant Attorney General
                                                       Jaclyn Grodin, Assistant Attorney General
                                                       Gregory Morril, Assistant Attorney General
                                                       Office of the New York State Attorney General
                                                       28 Liberty Street, 20th Floor
                                                       New York, NY 10005
                                                       (212) 416-8250
                                                       Jessica.Clarke@ag.ny.gov

Counsel for Plaintiff in People of the State of New York v. City of New York, No. 21-cv-322


NEW YORK CIVIL LIBERTIES UNION FOUNDATION

/s/ ____________________________
Jessica Perry
Molly Biklen
Daniel E. Lambright
Robert Hodgson
Lisa Laplace
Christopher T. Dunn
125 Broad Street, 19th Floor
New York, NY 10004
(212) 607-3300
mbiklen@nyclu.org
jperry@nyclu.org
dlambright@nyclu.org
llaplace@nyclu.org
cdunn@nyclu.org

Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924




                                                                                                   Page 8 of 10
          Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 9 of 10




THE LEGAL AID SOCIETY

/s/ ____________________________
Corey Stoughton
Jennvine Wong
199 Water Street
New York, NY 10038
(212) 577-3367
cstoughton@legal-aid.org
jwong@legal-aid.org

Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924


HAMILTON CLARKE LLP

/s/ ____________________________
Lance A. Clarke, Esq.
Jason Clark, Esq.
Michael L. Spiegel, Esq.
48 Wall Street, Suite 1100
New York, NY 10005
(212) 729-0952

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291


THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.

/s/ ____________________________
Joshua S. Moskovitz, Esq.
14 Wall Street, Suite 1603
New York, NY 10005
(212) 380-7040

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291




                                                                                 Page 9 of 10
         Case 1:21-cv-00322-CM Document 100 Filed 06/09/21 Page 10 of 10




RICKNER PLLC

/s/__________________________
Rob Rickner
14 Wall Street
Suite 1603
NY NY 10005

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291


KAUFMAN LIEB LEBOWITZ & FRICK LLP

/s/ ____________________________
Douglas E. Lieb
Ali Frick
10 East 40th Street, Suite 3307
New York, NY 10016
(212) 660-2332
dlieb@kllf-law.com

Counsel for Plaintiff in Wood v. de Blasio, et al, No. 20-cv-10541


STOLL, GLICKMAN & BELLINA, LLP

/s/ ____________________________
Andrew B. Stoll
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
(718) 852-3710
astoll@stollglickman.com

Counsel for Plaintiff Cameron Yates, No. 21-cv-1904




                                                                                 Page 10 of 10
